DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pg. 7, with respect to the Drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn in view of amendment to the specification.
 Applicant’s arguments and amendments, see pg. 7, with respect to the Rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejections of claims 1-21 have been withdrawn in view of the amendments.
Applicant’s arguments and amendments, see pgs. 7-9, with respect to the Rejections under 35 U.S.C. § 101 have been fully considered and are persuasive. The rejection of claims 1-13 and 20-21 have been withdrawn in view of the amendments. 
Applicant's arguments, see pgs. 9-10, with respect to the Double Patenting have been fully considered but they are not persuasive. Applicant is still required to address the provisional non-statutory double patenting issue between claims 1-4, 6, 8-11, and 14-21 of the instant application and claims 1-8, 15, and 17-19 of copending Application No. 16/272,689. The portion of the MPEP cited by Applicant (MPEP 804(I)(B)(b)(i) Application has earliest effective filing date) does not apply in this instance. Since both the instant and copending applications have the same effective U.S. filing date, MPEP 804(I)(B)(b)(i) Applications have the same effective U.S. filing date is applied instead. Because the instant and copending applications “are entitled to the same earliest effective filing date” of the provisional application 62/396,339, “the 
Applicant’s arguments and amendments, see pgs. 10-12, with respect to the Rejections under 35 U.S.C. § 102 of claims 1 and 14 and the Rejections under 35 U.S.C. § 103 of their dependents have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-11, and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, and 17-19 of copending Application No. 16/272,689 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The scope of claim 1 of the instant application is the same as those of claim 1-4 of 16/272,689 with the following written differences: The instant application recites a method for monitoring airflow in a trachea in the preamble of claim 1, while the copending application claims a method for monitoring airflow in a subject’s airway in the preamble of claim 1. However, the trachea is a structure of the airway. Thus, under the trachea, the method of monitoring airflow of the instant application encompasses monitoring the airflow of a subject’s airway. Thus, it would have been obvious to one of ordinary skill in the art that these applications claim obvious variants of the elements, since monitoring the airflow in a trachea and an airway of a subject are commensurate in scope. The same logic pattern applied to claim 1 also applies to claim 14 of the instant application and claim 21 of the copending application. The remaining dependent claims (2-4, 6, and 8-11) are also cited nearly verbatim and encompassing the same scope as the dependent claims 5-8, 15, and 17-19 of the copending application     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Further, it is noted that claims 10 and 11 are identical to claims 20 and 21 of the instant application. The applicant is advised that should claims 10-11 be found allowable, claims 20-21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-11, 14-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely (US 2009/0216127) in view of Palti (US 2014/0039313), as evidenced by Palti et al. (“Pulmonary Doppler signals: a potential new diagnostic tool”). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.
Regarding claim 1, Gavriely teaches a method for analyzing ultrasound signals, the method comprising (ultrasonic cough detector of Fig. 4 with processor elements and operations described in Fig. 5 and accompanying paragraph [0025]), the steps of the method comprising (a) selecting a region-of-interest in a subject that includes a tracheal wall of the subject (placement of ultrasonic flow detector at tracheal wall 120 in Fig. 4 and relevant description in [0024]).
However, Gavriely does not disclose (b) acquiring Doppler ultrasound signals from the tracheal wall of the subject using an ultrasound system and providing the Doppler ultrasound signals to a computer system (italicized text not taught), and instead only teaches that “the ultrasonic signal…is reflected by the air flow and the minute particles that [are] carried along 130 to reach the ultrasonic receiver 134” wherein “the moving air and suspended particles change in the received sound relative to the emitted sound in the form of a Doppler frequency shift that is detected by the processor 132” in [0024]). Here the reflected ultrasound signal is based on air particles in the lumen of the trachea instead of the trachea (or other connective tissue) itself.
Instead, Palti teaches a method for evaluating the lungs of patient using Doppler ultrasound, which shares technical field with the instant application. Specifically, Palti discloses a Vibration Doppler Monitor (VDM) approach, wherein “signals generated by vibrations and cyclic movement of reflecting elements, interfaces (for example the blood vessel--alveolar air, trachea into the small airways and alveoli” ([0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the ultrasonic cough detector (CD) of Gavriely with the probe 11 for Doppler ultrasound of Palti in order overcome “ultrasound energy attenuation by the air in the lungs” and other parts of the airway such as the trachea “for both imaging and Doppler modes of ultrasound operation” (1st paragraph of Introduction, pg. 940, “Pulmonary Doppler signals: a potentially new diagnostic tool”).
 This modification of Gavriely further teaches (c) providing baseline signal data to the computer system, (d) comparing a parameter of the Doppler ultrasound signal acquired from the tracheal wall of the subject to a parameter in baseline signal data using the computer system and (e) identifying with the computer system when the parameter of the acquired Doppler ultrasound signals differs from the parameter of the baseline signal data by a selected threshold amount: “Oscillator 140 generates an ultrasound frequency energy that drives the ultrasonic emitter 142. The returning signal is picked up by the ultrasonic receiver 144 and amplified by the amplifier 146. The frequency shift detector 148 receives the signals from the amplifier 146 and through a secondary channel 150 the signal from the oscillator 140. The frequency shift detector 148 determines if there was a frequency shift and if this frequency shift exceeded a threshold” (Gavriely [0025]). Baseline signal data would necessarily be provided to the computer system, corresponding to the frequency shift detector 148 of the processor 132 of the ultrasonic cough detector, in order to determine a frequency shift. Further, given the vibration induction by Palti (patient sounding “Eee” or “Ahh” as conveyed in paragraph [0043]), baseline signal data is construed as Doppler ultrasound signal of the tracheal wall without induced vibration from patient voicing sound or external vibration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gavriely as described above and for the same reasons, such that (1) the CD 12 of Gavriely that is attached to the patient over the trachea is modified by the probe of Palti for acquiring Doppler ultrasound signal of the tracheal wall as a result of a vibration (e.g., voicing sound, coughing, etc.); and (2) to compare a difference in the fundamental frequencies and amplitudes of Doppler ultrasound signal of Palti between an acquired signal and baseline Doppler ultrasound of Gavriely. In other words, Doppler ultrasound signals are acquired of connective tissue of the subject’s airway before a vibration event, such as a cough, and during the vibration event for comparison.
(f) generating an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount: In the event “the threshold was exceeded…, a signal is transmitted from the frequency shift detector 148 to the duration detector 154. The duration detector 154 determines if the duration of the signal it receives is within the time duration of a cough as described above and if so, generates a signal that triggers the data logging element 156 to register the event as the presence of a cough” ([0025]) Here, the duration detector represents an additional type of baseline signal that the device and method of Gavriely use to determine the presence of a respiratory event.  Further, “the data stored in the data logger 156 may be transmitted via a transmission element 160 to a permanent storage and analysis element 162 via wire or wireless transmission as a digital or an analog signal,” wherein “[t]he data from the analyzer 162 may be displayed in graphic or numeric form by the data display element 166” ([0025]). Thus, the display element 166 necessarily indicates when the difference meets the predetermined threshold as a result of respiratory event. Further, the broadest reasonable interpretation of an alarm includes a graphical notification on a display.

The airway monitor of claim 14 is also taught by the evidence of Gavriely and Palti as above for claim 1, and following the same logic pattern.

Regarding claims 4, 6, and 15-16, the modification of Gavriely teaches the method as recited in claim 1 (claims 4 and 6) and the airway monitor as recited in claim 14 (claims 15-16), wherein the parameter is an amplitude (claim 4 and 15)/peak width (claim 6 and 16) of the Doppler ultrasound at a particular respiratory phase and the parameter of the baseline signal data is an amplitude (claim 4)/a peak width (claim 6) of the baseline signal data at the particular respiratory phase. As conveyed by the power spectra of Palti, such as in Figs. 8A-C, the amplitudes and peak widths are readily obtained. Thus in the modification of Gavriely wherein the Doppler ultrasound probe and system of Palti is applied to the CD of Gavriely, the amplitude and/or peak widths between the vibration event and baseline are available. Further, since the comparison is necessary to detect the respiratory event in Gavriely, it is also necessary for the acquired and baseline Doppler ultrasound data parameter to be compared at the same respiratory phase (e.g., end of inhalation, end of exhalation, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Gavriely with Palti as previously conveyed for claims 1 and 14 and for the same reasons. Further, regarding the amplitude/peak width at a particular respiratory phase, it also would have been obvious to compare amplitude or peak width of the acquired signal to the amplitude or peak width of the baseline signal, respectively, at the same respiratory phase, since it is well known in the art that the inflection points between inhalation and exhalation result in different air flow patterns along the entire cycle and would thus produce inaccurate detection of a respiratory event if not standardized based on respiratory phase. 

With regard to claims 5 and 7, the modification of Gavriely teaches the method as recited in claim 4/claim 6, and further wherein the particular respiratory phase is at least one of inspiration or expiration. Gavriely describes the physiology of a cough in paragraph [0003]: “Each cough starts with an inspiration, followed by closure of the glottis while the expiratory muscles (rectus abdominis and the intercostals muscles) contract…The glottis then opens and a burst of exhaled air flows through the trachea and out the mouth.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set the comparison of the amplitude (claims 4) or peak width (claim 6) of Gavriely at the 

With respect to claims 10-11 and duplicate claims 20-21, the modification of Gavriely teaches the method as recited in claim 1, wherein the Doppler ultrasound signals comprise Doppler spectra indicating velocity data (claim 10) and the Doppler ultrasound signals include power Doppler signals indicating amplitude data (claim 11) associated with the airflow in the trachea. 
Palti, which discloses a method for evaluating the lungs of patient using Doppler ultrasound, teaches “obtaining, using an ultrasound probe that is aimed at the patient's lung, Doppler ultrasound power and velocity data” ([0008]). It is inherent that Doppler spectra provide velocity data, as well as for power Doppler to provide amplitude data. Further, because the lungs and trachea are both structures encompassed by the airway, the velocity and amplitude data collected in the vicinity of the lungs is associated with the velocity and amplitude of the airflow in the trachea. Further, although the probe 11 of Palti is placed such that “the ultrasound beam was roughly normal to the chest surface” ([0038]), one of ordinary skill in the art would appreciate its application on the surface of the neck to obtain velocity and power Doppler amplitude data from the trachea. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer 162 of Gavriely to extract velocity and amplitude data from the obtained Doppler spectra in Gavriely in Figs. 6A and B to provide multiple parameters for comparing the acquired to baseline signal for detecting the presence of a respiratory event (e.g., a cough), and to further refine the threshold for the detection.  
Claim 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely and Palti as applied to parent claim 1, and further in view of Singh et al. (“Use of Sonography for Airway Assessment”), as evidenced by Philips (“Philips HD11 XE echocardiography system”) and Reeder et al. (“Use of Doppler Techniques (Continuous-Wave, Pulsed-Wave, and Color Flow Imaging) in the Noninvasive Hemodynamic Assessment of Congenital Heart Disease”).
Regarding claim 2, the modification of Gavriely teaches the method as recited in claim 1, but does not directly disclose that the ultrasound signals are acquired in a longitudinal plane relative to the tracheal wall. Singh discloses an analysis of the use of sonography in identifying the anatomic structures of the upper airway and shares a technical field with the instant application. Singh teaches in the Materials and Methods section (pg. 80) that “the ultrasound transducer was oriented with respect to the patient in 1 of 3 ways: (1) longitudinally in the midline (the sagittal view); (2) longitudinally 2 cm lateral to the midline (the parasagittal view); and (3) transversely across the anterior surface of the neck (the transverse view)” and as illustrates the positioning of the transducer on the neck in Fig. 8.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the positioning of the cough detector in Gavriely to be oriented longitudinally as in Singh as one of a finite number of orientations to try (e.g., longitudinal or no longitudinal). 

With respect to claims 12 and 13, the modification of Gavriely teaches the method as recited in claim 1, but does not explicitly disclose wherein the Doppler ultrasound signals are acquired using pulsed wave Doppler imaging (claim 12), or continuous wave Doppler imaging (claim 13). However, Singh describes an ultrasound unit used to perform the airway structure . 

Claims 3, 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely and Palti as applied to parent claims 1 and 14, respectively and further in view of Halperin et al. (US 2015/0164433). 
With regard to claims 3 and 19, the modification of Gavriely teaches the method as recited in claim 1/the airway monitor as recited in claim 14, but does not directly disclose that the baseline signal data is baseline Doppler ultrasound signal data acquired from the subject before acquiring the Doppler ultrasound signal in step (b) (bolded text not taught). 
Halperin discloses an apparatus and method for predicting the onset of clinical episodes that include physiological signals related to breathing within the same technical field as the instant application. Specifically, Halperin states that comparing breathing patterns “includes determining the baseline breathing pattern by analyzing breathing of the subject during at least one non-symptomatic period,” ([0132]) which does not preclude its acquisition before acquiring the Doppler ultrasound signal in step (b). It would have been obvious to one of ordinary skill in 

Regarding method claims 8-9 and apparatus claims 17-18, the modification of Gavriely teaches the method/airway monitor as recited in claim 1/14 (claims 8 and 17), but is silent on the selected threshold being a percent decrease of the parameter relative to the parameter of the baseline signal data (claims 8 and 17) and the percent decrease being a range of 20 to 40 percent (claims 9 and 18). 
Halperin teaches that the selected threshold for a parameter is based on a percent decrease in [0111]: “Furthermore, an asthma attack is typically predicted before forced expiratory volume in one second (FEV1) of the subject has declined 10% vs. baseline” (emphasis added). Here, the parameter for comparison with a similar baseline parameter is represented by expiratory volume, such that a respiratory event in the form of an asthma attack is signified by a percent decrease in the parameter. Further, Halperin states in [0706] that “over a period of time…the system establishes a reference baseline, e.g., the average respiration rate over that time period” and “once the baseline has been established, upon identifying a change…in a clinical parameter versus the baseline, the system alerts a clinician,” such as “upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added). The “change of 35%” encompasses the percent decrease in a range of 20 to 40 percent, since a change may define 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have further modified the detector of Gavriely with the threshold selection based on a specific percent decrease of Halperin, first, to commonly illustrate a change based on percentages for easier understanding of the comparison data, and second, to select a threshold percentage to enable the system to check the accuracy of the prediction for “each correctly predicted episode, false negative, and false positive” (Halperin [0656]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793